Citation Nr: 1521336	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a right shoulder condition.

2. Entitlement to service connection for a breathing condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

	


INTRODUCTION

The Veteran had active military service from August 1997 until December 1997, January 2002 until November 2002, and February 2003 until January 2004.

These matters come before the Board of Veteran's Appeals (Board) from a June 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Anchorage, Alaska.

The issue of entitlement to service connection for a breathing condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder rotator cuff tendonitis with impingement syndrome and acromioclavicular degenerative joint disease is casually related to his military service.


CONCLUSION OF LAW

The criteria for service connection for right shoulder rotator cuff tendonitis with impingement syndrome and acromioclavicular degenerative joint disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for a right shoulder condition, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 
	
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with right shoulder rotator cuff tendonitis with impingement syndrome. (See January 2011 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran has asserted that he injured his right shoulder while on active duty. (See September 2013 Form 9).The claims folder reflects the Veteran incurred a right shoulder injury while in the line of duty. (See follow up medical treatment of National Guard and reserve personnel). The Board finds that based on the above evidence, the Veteran's statements that he injured his right shoulder while on active duty is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a January 2011 VA medical opinion, the examiner explained that without more definitive evidence of past treatment; it is at least likely as not that there is a connection based on the Veteran's history and his current right shoulder condition. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a right shoulder condition and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a right shoulder condition is granted.





ORDER

Entitlement to service connection for right shoulder rotator cuff tendonitis with impingement syndrome and acromioclavicular degenerative joint disease is granted.


REMAND

In a May 2014 informal hearing presentation, the Veteran's representative contends that while the Veteran was scheduled for a video conference in March 2014; the Veteran was never informed of the date or time of the hearing. Indeed, the claims folder does not reflect that the Veteran was informed of the scheduled video hearing. Additionally, neither the physical nor electronic portion of this claims file contains any documentation from the Veteran or his representative canceling the hearing he requested. 38 C.F.R. §§ 3.103(c)(1) ; 20.700(a) and (e) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's videoconference hearing at the earliest opportunity. Notify him of the date, time, and location of the hearing. Put a copy of this notification letter in his claims file. If he fails to report for this hearing or elects not to have it, also document this in the claims file. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


